Name: Commission Regulation (EEC) No 2205/80 of 19 August 1980 re-establishing the levying of customs duties on glutamic acid and its salts, falling within subheading 29.23 D III and originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2788/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 80 Official Journal of the European Communities No L 220/ 11 COMMISSION REGULATION (EEC) No 2205/80 of 19 August 1980 re-establishing the levying of customs duties on glutamic acid and its salts , falling within subheading 29.23 D III and originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2788/79 apply 2788/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question , HAS ADOPTED THIS REGULATION : Article 1 As from 24 August 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2788 /79, shall be re-established in respect of the following products, imported into the Community and originating in any benefiting country or territory, with the exception of countries listed in Annex C to the said Regulation : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2788/79 of 10 December 1979 opening and providing for the administration of preferential Community tariff ceilings for certain products originating in devel ­ oping countries ( J ), and in particular Article 4 (2) thereof, Whereas Article 1 (3) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal to the ceilings the value for which is given in Annex A to the Regulation in question ; Whereas Article 2(1 ) of that Regulation provides that customs duties may be re-established at any time (on the importation of the products in question origi ­ nating in any country or territory, with the exception of countries listed in Annex C to the said Regulation) once the Community ceiling has been reached ; Whereas, in respect of glutamic acid and its salts , the ceiling, calculated as indicated above , should be 617 000 European units of account ; whereas on 6 August 1980 the amounts of imports into the Commu ­ nity of the products in question , originating in countries and territories covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No CCT heading No Description 29.23 Single or complex oxygen-function amino ­ compounds : \ D. Amino-acids : III . Glutamic acid and its salts Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1980 . For the Commission fiuenne DAVIGNON Member of the Commission (!) OJ No L 328 , 24. 12. 1979, p. 14.